DETAILED ACTION
The instant Office Action is in response to AF communication filed on 04/12/2021.
Claims 1-5, 11, 13, 26-30, 34 and 37 are pending. Claims 1, 13, 26 and 37 are the base independent claims.

Response to Arguments/Amendment
Applicant’s arguments with respect to AF amendments have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-5, 11, 13, 26-30, 34 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Chen et al (US 2016/0309466).
Regarding claim 1, however, Chen does not teach the presently claimed invention for performing operation in the second cell while interrupting the communication with the first cell according to interruption parameter that does not exceed an interruption threshold that depends on a duration of a TTI on the first carrier and depends on a frequency separation/spacing between the first carrier and the second carrier.  Therefore Chen does not alone or in combination disclose the claim limitation:  performing the determined operation in the second cell while interrupting the communication with the network node in the first cell on the first carrier according to a value of an interruption parameter that does not exceed an interruption threshold that depends on a duration of a TTI on the first carrier and further depends on a frequency separation between the first carrier and the second carrier.
Similarly, the secondary reference Mochizuki et al (US 2015/0036658) does not remedy the above addressed deficiencies.  Therefore the reference does not alone or in combination disclose the claim limitation discussed above.	These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 13, 26 and 37, the patent scope of the independent limitations are the same as in claim 1.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Therefore, for the reasons discussed, claims 1-5, 11, 13, 26-30, 34 and 37 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474